Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The independent claims 1, 8, 9, 10, 11, 18, 19, and 20 are directed to optimizing therapy for diaphragm stimulation, further requiring delivery of different therapies to the diaphragm over time, identifying a measure of interest for fiducial points indicative of pressure within the intrathoracic cavity, and optimizing the therapy based on the measure of interest.  The best prior art of record, Tehrani (cited in non-final dated 12/22/2021), discloses means for optimizing stimulation therapy (particularly locus of stimulation) in pars 0084-0086 based on response morphology (sustained inhalation, see figures 9B1-9B4).  The instant claims are more particular than the disclosure of Tehrani, such that the prior art is silent about optimizing stimulation parameters using fiducial points of a waveform indicative of pressure within the intrathoracic cavity, where the optimization includes at least one of a delay between detection of a cyclic cardiac event and delivery of the therapy, a pulse amplitude, and a pulse width.  Therefore, for these reasons, as well as inclusion of these recited features in combination with other recited elements, the claims are considered to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181. The examiner can normally be reached Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799